DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROWE (US 1,840,532) in view of SCHIAVO et al. (US 2016/0107915).
Rowe teaches an angled glass blank feeding apparatus. Rowe teaches a gob feeder (see figure 2) and a blank mold (see figure 2) aligned along a longitudinal axis at a non-zero angle from the vertical axis, where the blank mold is configured to receive the glass gob.  Figures 4-6 show that the blank mold of Rowe is configured to form the glass gob into a parison.
Schiavo teaches a blank feeding apparatus comprising at least one scoop (3 in figures) configured to receive a glass gob along a vertical axis from a gob feeder (para. 0032). Schiavo teaches that the scoops convey the gobs of glass to corresponding parison molds (para. 0003). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Rowe to include the blank feeding apparatus of Schiavo because Schiavo teaches that several parisons can be processes at once (para. 0007) and that this structure allows for high flexibility of operation and an equally high precision of operation at any processing rate (para. 0022).

Regarding claim 3, Schiavo teaches the at least one scoop comprises two scoops (see figure 1).  
Regarding claim 4, Rowe teaches that the blank mold is in an inverted position with its axis inclined from the vertical. Although Rowe is silent to the inclination angle, it would have been obvious to one of ordinary skill in the art that the incline of the angle would affect the ability of the blank mold to collect a glass gob and therefore it would have been obvious to one of ordinary skill in the art that a non-zero angle of approximately 135° could have been achieved through routine experimentation.
Regarding claim 5, Schiavo teaches the at least one scoop is configured to be rotatably synced to the blank mold (para. 0032).

Claims 6-11, 15-18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROWE (US 1,840,532) in view of SCHIAVO et al. (US 2016/0107915) and BECKER (US 3,622,305).
Rowe teaches an angled glass blank feeding apparatus. Rowe teaches a gob feeder (see figure 2) and a blank mold (see figure 2) aligned along a longitudinal axis at a non-zero angle from the vertical axis, where the blank mold is configured to receive the glass gob.  
Schiavo teaches a blank feeding apparatus comprising at least one scoop (3 in figures) configured to receive a glass gob along a vertical axis from a gob feeder (para. 0032). Schiavo teaches that the scoops convey the gobs of glass to corresponding 
Becker teaches an apparatus for the production of glass containers. Becker teaches that the apparatus comprises a rotary table for supporting the blank molds and a second rotary table for supporting the blow molds (abstract). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Rowe to include the two rotary tables of Becker because Becker teaches that this structure allows the apparatus to be operated automatically (col. 1 lines 61-65) and Rowe teaches that the blank mold and blow molds can be supported by any suitable known means (page 3 lines 109-114).
Regarding claim 7, Schiavo teaches the at least one scoop is height-adjustable (see figure 1).  
Regarding claim 8, Schiavo teaches the at least one scoop comprises two scoops (see figure 1).  
Regarding claim 9, Rowe teaches that the blank mold is in an inverted position with its axis inclined from the vertical. Although Rowe is silent to the inclination angle, it would have been obvious to one of ordinary skill in the art that the incline of the angle would affect the ability of the blank mold to collect a glass gob and therefore it would have been obvious to one of ordinary skill in the art that a non-zero angle of approximately 135° could have been achieved through routine experimentation.

Regarding claim 11, Becker teaches a neck ring arm configured to rotate the parison from the blank mold to the blow mold (col. 7 lines 11-15).  
Regarding claim 15, see the discussion of claim 6 above.
Regarding claim 16, Becker teaches that this structure allows the apparatus to be operated automatically (col. 1 lines 61-65) which would indicate a continuous flow operation.
Regarding claim 17, see the discussion of claim 14 above.
Regarding claim 18, see the discussion of claim 11 above.
Regarding claim 22, Schiavo teaches a plurality of distributer scoops for conveying gobs to corresponding parison molds (para. 0003) wherein it would have been obvious to one of ordinary skill in the art that “a plurality of scoops… for conveying the gob molten glass to the corresponding parison moulds” would include embodiments that have two parison/blank molds.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROWE (US 1,840,532) in view of SCHIAVO et al. (US 2016/0107915) and BECKER (US 3,622,305) as applied to claim 6 above, and further in view of PETERS (US 4,162,909).
Rowe as modified by Schiavo and Becker teaches an angled glass blank feeding apparatus having at least one scoop. Modified Rowe is silent to a sensor for detecting glass gobs in the blank mold.
.

Allowable Subject Matter
Claims 13, 14, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 13 and 14, although Becker teaches a system for carrying molds by two different rotary tables, Becker teaches that the first and second rotary tables are on the same plane and therefore does not teach or suggest a lower rotary table. Rowe and Schiavo do not teach or suggest an upper rotary table and lower rotary table.
Regarding claim 19, Rowe shows that the blank mold comprises only a neck mold and part of a side wall. Rowe does not teach or suggest the blank mold includes circumferentially complete side walls aligned along the longitudinal axis.
Regarding claims 20 and 21, the prior art does not teach or suggest an upper rotary table including a baffle.

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 9-15 that Rowe does not teach a . 
Applicant argues on pages 12-13 that there is not motivation to combine Rowe and Schiavo however, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rowe to include the blank feeding apparatus of Schiavo because Schiavo teaches that several parisons can be processes at once (para. 0007) and that this structure allows for high flexibility of operation and an equally high precision of operation at any processing rate (para. 0022).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741